Citation Nr: 1638392	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-22 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2012, the Board remanded the claims to afford the Veteran a Board hearing. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in March 2013.  A transcript of that hearing is associated with the Veteran's electronic claims file.  

In May 2013 and May 2015, the Board remanded the claims for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss first manifested to a degree meeting the VA criteria for disability not earlier than September 9, 2013 and is not caused or aggravated by any aspect of service including noise exposure from field power generators and computers or secondary to service-connected tinnitus. 



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In October 2007, the RO provided notice that met the requirements except for the criteria for service connection on a secondary basis, which was raised suggested in the record at a later date.  In response to directions by the Board in its May 2015 remand, the Appeals Management Center provided an adequate notice in September 2015 followed by readjudication of the claim in a February 2016 supplemental statement of the case.  

VA has obtained the Veteran's service personnel and treatment records, VA inpatient and outpatient treatment records through October 2012, identified or submitted records of private medical care, lay statements from relatives and acquaintances, and the reports of  VA audiometric examinations in April 2008, September 2013, and September 2015.  The adequacy of the examinations will be addressed below.  The Veteran provided testimony in support of his claim during a Board hearing in March 2013.  The undersigned VLJ complied with the requirements of 38 C.F.R. 3.103(c)(2) (2015).   Neither the Veteran nor his representative identified any shortcomings in the conduct of the hearing or in fulfilling VA's duty to notify and assist.  


As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.


II. Analysis

The Veteran served as a U.S. Army missile crewmember and maintenance technician.  He contended during the Board hearing and in interviews with examiners and clinicians that he experienced bilateral hearing loss caused by exposure to high noise levels from field power generators and computers associated with his duties as a Pershing missile launch crewmember; or alternatively, that the hearing loss was caused or aggravated by service-connected tinnitus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.  at 159.

Service treatment records contain the results of audiometric tests administered upon entry on active duty in July 1968 and upon discharge in May 1971.  Both tests showed normal hearing acuity.   In September 2013, a VA audiologist reviewed these results and found that the data did not demonstrate a threshold shift sufficient to show a decline in acuity during service.  The Veteran sought treatment in September 1968 for "stuffed up ears and nose."  A clinician noted excess cerumen, diagnosed otitis media, and prescribed antibiotic mediation.  There was no follow up and no further evidence of ear trauma or disease.  None was noted on a May 1971 discharge physical examination.  The Veteran's service personnel records confirm that he served as an operator and maintenance technician on a missile launch crew and was likely exposed to noise from field power generators and computers.  

The RO received the Veteran's claim for service connection for bilateral hearing loss in July 2007. 

In November 2007, a private clinician noted the Veteran's reports of experiencing tinnitus since his military service and that he currently had a problem with cerumen accumulation.  The clinician diagnosed moderate to severe sensorineural hearing loss on the right and mild to severe sensorineural hearing loss on the left as well as impacted cerumen.  Speech recognition thresholds (SRT) were 45 decibels.  Word recognition scores were 90 percent in both ears at a SRT of 80 decibels.  However, in January 2008, the Veteran underwent successful bilateral ear lavage.  Upon reevaluation in February 2008, the clinician diagnosed mild sensorineural hearing loss with SRT of 25 and 20 decibels on the right and left respectively with word recognition scores of 100 percent at an SRT of 65 and 60 decibels on the right and left respectively.  

In April 2008, the Veteran was examined by a VA contract audiologist who accurately summarized the Veteran's military exposure to loud noise from generators and vehicles and a constant loud hum from computers in a small enclosed compartment.  The Veteran reported experiencing hearing loss and tinnitus since service in 1970.  After service, he worked in administrative positions but acknowledged the use of power tools without hearing protection.  He reported that he used to be able to listen and write at the same time, but now had to do that in sequence.  He also reported difficulty hearing conversation in background noise and sensing ringing or rushing water sound in the ears.  

On examination, puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
20
20
30
LEFT
5
20
20
15
15

Speech recognition scores based on the Maryland CNC Test were 96 percent in the right ear and 100 percent in the left ear at presentation levels of 56 decibels for both ears.  The audiologist diagnosed normal hearing under VA standards in both ears.  The audiologist did find that tinnitus was likely caused by military noise exposure because it began after frequent exposure to loud generators in service.  The Board observes that these findings do not meet the definition of hearing loss as defined by VA.  

In June 2010, a VA primary care physician noted that the Veteran obtained primary care from private sources but sought VA care for selected health issues.  As part of a screening, the physician noted the Veteran's report of declining hearing acuity without organic ear symptoms and referred the Veteran for an assessment.  In June 2010, a VA clinical audiologist noted that testing showed a flat severe hearing loss but that word recognition was excellent at normal thresholds.  The audiologist found that the testing showed "non-organic/functional overlay for puretone measures with normal hearing of speech and normal acoustic reflex thresholds."  In 
April 2011, the Veteran underwent another ear lavage at the VA clinic.  In June 2011, the VA audiologist noted the results of his 2010 evaluation and that a new concurrent test showed puretone threshold averages at the three lowest frequencies of 78 decibels in the right and left ears but with word recognition scores of 100 percent on the right and 96 percent on the left.  The audiologist again found "significant functional overlay" and that the test results were consistent with normal hearing acuity.   In March 2012, the Veteran underwent another VA ear lavage after which the Veteran reported that his ears felt "unclogged."  

In September 2012, the Veteran underwent another audiometric examination at the private clinic.  Puretone thresholds in decibels, apparently for air conduction tests, were charted on a graph as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
50
55
55
50
55
LEFT
40
50
55
60
55

Speech recognition scores were 100 percent in the right ear and 80 percent in the left ear at SRT thresholds of 80 and 75 decibels respectively.  The Board notes that these results meet the criteria for hearing loss as defined by VA; however, additional comment on the results is provided below.  There were no concurrent treatments for cerumen accumulation.  

The Veteran was seen again at the VA audiometric clinic for another assessment in October 2012.  The same VA audiologist again noted inconsistent puretone threshold results and that the Veteran was unable or unwilling to perform behavioral testing to determine true auditory thresholds.

During the March 2013 Board hearing, the Veteran testified as to the nature of his noise exposure in service and that he notice ringing in the ears during service and difficulty hearing conversations in the 1980s.   He called attention to the private clinic testing and requested a VA examination.  

In May 2013, the Board remanded the claim to obtain records of VA care, which were obtained and summarized above, and a VA examination.  

On September 9, 2013, the Veteran underwent a VA compensation and pension hearing examination.  The audiologist noted a review of the claims file and acknowledged the exposure to noise from generators and computers as a missile technician with no exposure in civilian occupations.   The Veteran reported frustration in having to ask people in conversations to repeat themselves and that his service-connected tinnitus made it difficult to hear conversations.  

On examination, puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
30
30
30
30
LEFT
20
30
30
30
30

Speech recognition scores based on the Maryland CNC Test were 96 percent in the right ear and 100 percent in the left ear.  The audiologist diagnosed sensorineural hearing loss in the right and left ears but found that it did not manifest during service as indicated on the military hearing examinations and not until 2007 "when we might expect to see normal age-related hearing changes."  These results show hearing loss as defined by VA.  

In May 2015, the Board again considered the appeal.  The Board found that the September 2013 VA examiner's opinion with regard to the etiology of hearing loss inadequate.  The Board noted that a showing of normal hearing upon separation, and even for several years following separation, is not sufficient to provide the sole basis for a denial of a claim for service connection for bilateral hearing loss absent any other rationale.  Although the examiner did provide an alternate theory of etiology, indicating that in 2007 when the Veteran first reported difficulty hearing one "might expect" to see age-related hearing changes, this language is speculative, and therefore, did not form the basis of an adequate opinion.  The Board remanded the claim to obtain a new examination and opinion regarding the etiology of the Veteran's diagnosed hearing loss and that the new opinion must also address service connection for hearing loss secondary to service-connected tinnitus.  

In September 2015, the Veteran underwent a hearing examination by a VA contract audiologist who noted a review of the claims file and acknowledged the Veteran's noise exposure during service from field power generators and vehicles and newly reported exposure from small arms and explosives.  The audiologist noted that service testing as well as the VA 2008 testing showed normal hearing.  The Veteran reported difficulty in understanding speech in group settings with background noise, needing to ask others to repeat conversations, and setting a high volume on a television.  The Veteran also reported experiencing tinnitus as a buzzing sound that kept him awake at night and required distracting sound to fall asleep.  The tinnitus also affected his concentration during the day.  He was unsure of the onset of the tinnitus "sensation."  
  
 On examination, puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
35
35
35
30
LEFT
20
30
25
30
25

Speech recognition scores based on the Maryland CNC Test were 92 percent in the right ear and 96 percent in the left ear.  The audiologist considered the test results as valid and diagnosed sensorineural hearing loss in both ears.  The audiologist found that the testing of the left ear showed that the Veteran did not have hearing acuity loss that met the VA criteria for disability and that the right ear hearing loss was not caused by events in service.  The audiologist's rationale was that there was no evidence of hearing loss prior to 2007.  The audiologist did not explicitly assess the possible cause or aggravation of hearing loss by service-connected tinnitus or any other alternative etiologies such as age-related changes or cerumen accumulation.  He also testified that he did not recall hearing loss in service.

The Veteran submitted a written statement from a retired registered nurse with a waiver of consideration by the agency of original jurisdiction.  The retired nurse noted that she was an acquaintance of the Veteran for more than 20 years and noted that the Veteran had difficulty understanding conversation in social settings and telephone calls.  

The Board finds that service connection for bilateral hearing loss is not warranted.   

Regarding whether the Veteran has a hearing loss disability, the test results, peculiarly the puretone thresholds, are highly variable and often found to be inconsistent with speech recognition testing.  Private testing in 2007 did not contain sufficient detail to meet the VA test requirements and was considerably different from that measured by VA in 2008 when acuity was normal in both ears.  The private records indicated the cerumen impaction was a factor in the accuracy of the private testing prior to 2008.  Although the private testing in 2012 did not occur concurrently with ear lavage, the test results were significantly more severe than all later testing and with the VA audiologist's three attempts a testing from 2010 to 2012 when puretone tests were inconsistent with speech recognition.  The VA audiologist found that the test results were caused by behavior (refered to by the examiner as "significant functional overlay") and not organic ear damage.  The Board acknowledges that the Veteran and the retired nurse observed difficulty hearing since the 1980s or for the past 20 years respectively, but the Board places greater probative weight on the competent and credible testing and assessment by the VA examiners who were familiar with the Veteran's history of noise exposure and professionally evaluated the objective test results.  Therefore, the Board finds that the Veteran did not have a VA hearing disability prior to September 9, 2013.  

The Board finds that starting with the objective VA testing on September 9, 2013, the Veteran does have sensorineural hearing loss in both ears that barely met the VA criteria for disability.  Although the puretone thresholds in September 2013 were unusually flat and speech recognition scores were normal, the thresholds did show levels slightly above 26 decibels at more than three tested frequencies.  Two years later in September 2015, the test results were consistent and slightly more degraded.  Even though the results in the left ear were just below the disability criteria with thresholds above 26 decibels at only two tested frequencies, resolving all doubt in the Veteran's favor, the aggregate of the 2013 and 2015 testing is sufficient to demonstrate a bilateral hearing acuity disability starting September 9, 2013.   This slight level of disability is also consistent with the lay statements of difficulty hearing conversations and high television volume but without the use of hearing aids or the imposition of limitations such as giving up driving an automobile or general vulnerability to hazards in and out of the home.  Therefore, the first element of service connection is met not earlier than September 9, 2013. 

The Board finds that service connection on a presumptive or continuity of symptoms basis is not warranted because the competent medical and lay evidence is that the disorder did not manifest in service, within one year of service, or prior to at least the 1980s as acknowledged by the Veteran during the Board hearing.  The Veteran's acquaintance also observed the Veteran's hearing difficulties only for the last 20 years, and the most probative testing in 2008 showed normal hearing acuity.  Therefore, the Board finds that the Veteran's earlier report of hearing loss since 1970 warrants less weight, and that service connection based on a continuity of symptoms is not warranted. 

The Board finds that service connection on a direct or secondary basis is not warranted.  VA examiners in 2013 and 2015 acknowledged the nature of the Veteran's noise exposure during service, his occupation and limited exposure after service, and the history of reported symptoms and testing up to the date of their examination.  Both examiners found that the current hearing loss was not caused by the noise exposure in service because the testing in service was normal and because symptoms were not reported by the Veteran for many years after service.  The Board is aware that service connection may still be established by other evidence despite these facts.  However, this does not make the examination and findings of the two audiologists inadequate as they are medical opinions, not adjudications, and were formed based on accurate facts and employing the training and assessment skills of the audiologists.  They were both in agreement from a medical point of view that any ear damage in service did not cause measurable hearing loss and that none was measured for many decades after service.  There are no other opinions of record to demonstrate that the level of noise exposure in service and onset of symptoms is the cause of the current hearing deficits.  Regrettably, the September 2013 audiologist made only a conditional comment regarding age-related causes but this was raised as a possibility.  The Board did not request, nor is it necessary to determine an alternate cause as the outcome is based on the evidence of record.  

The Board acknowledges that the September 2015 examiner did not clearly provide an opinion whether the current hearing loss was related to his tinnitus.  The examiner did acknowledge the diagnosis and current symptoms of tinnitus and their concurrent effect on the Veteran's ability to hear conversation.  Generally, a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the Board finds that this shortcoming is offset by a longitudinal review of the history and the context of the examiner's assessment which are sufficient to decide the claim.  First, neither the Veteran nor his representative raised the theory that tinnitus caused or aggravated the inner ear damage resulting in hearing degraded hearing acuity.  There is no medical or technical information to suggest a causative relationship.  Rather, the medical and lay evidence shows that both disorders are present together.  Tinnitus overlays a sensation of noise that is not present, and hearing acuity loss inhibits the sense of noise that is present.   There is no lay or medical evidence that tinnitus caused or aggravated degraded hearing acuity, only that both separately and independently impair understanding conversation.  Therefore, the Board finds that the two opinions are adequate in that both examiners understood the history, were aware of the impact of tinnitus, considered all the Veteran's symptoms, and provided competent assessment of the two separate disabilities.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contended during the March 2013 Board hearing and in interviews with examiners and clinicians that he experienced upper and lower back disorders caused by heavy lifting and climbing on missile transport and launch equipment and that his pre-service scoliosis was aggravated by this activity.  

In a July 1969 induction physical examination history, the Veteran reported that he experienced back pain when bending, lifting, or pulling objects.  In a November 1967 letter, a private physician noted that the Veteran sustained a mid-back injury playing football in high school.  The physician cited X-rays that showed one or two degrees of lateral scoliosis and very minimal anterior wedging of the 8th or 9th dorsal vertebra that was probably a normal variant.  The physician found that the Veteran probably had a neck injury with minimal compression of the mid and lower dorsal spine area but he diagnosed only "extremely mild scoliosis."  A military examiner noted that the Veteran had worn a back brace prior to service and diagnosed "minimal scoliosis" that was not disqualifying for active service.   The Veteran sought treatment in May and June 1969 for back strain between the shoulder blades.  Clinicians prescribed muscle relaxant medications, light duty, and lifting restrictions for several days.  The Veteran did not report and a military physician did not observe any back abnormalities on a May 1971 discharge examination.  

The RO received the Veteran's claim for service connection for "back problems" in July 2007.  

Records of private primary care in November 2007 show that the Veteran sought treatment for back pain for "x" years with locking and radiating pain to the lower extremities.  A clinician diagnosed sciatica.  In December 2007, the Veteran reported that the pain was in the lower back as well as between the shoulders and had its onset one year earlier with no history of trauma.  The Veteran obtained improvement of the lower back pain with a course of physical therapy.  

In an April 2008 rating decision and in a May 2009 statement of the case, the RO addressed service connection for scoliosis of the dorsal spine and sciatica, a disorder affecting the lumbar spine and the sciatic nerve system. 

In September 2012, a private physician noted the Veteran's report of pain in the upper back radiating to the lower back, arms, and lower extremities.  X-rays showed a left hemicord lesion or myelitis at C5-6 and multilevel cervical degenerative disease with moderate spinal stenosis at C3-4 and C4-5.

During the March 2013 Board hearing, the Veteran called attention to the private diagnosis of cervical degenerative disease and testified that he experienced cervical pain for the past four to five years.  He contended that it was associated with extended standing while working in missile launch equipment and stated that he used over the counter medication for upper and lower back pain.  

In May 2013, the Board remanded the claim to provide the Veteran a VA examination to determine if the Veteran's preexisting scoliosis was aggravated beyond a natural progression of the disease by his military service and to determine if the Veteran's current diagnosed back condition is related to the Veteran's preexisting condition of scoliosis or is at least likely as not related to the Veteran's military service.

In a September 2013, a VA physician noted the medical history as reported by the Veteran, reviewed the claims file, and performed a physical examination.  Clinical observations were noted only for the thoracolumbar spine.  The only back disability diagnosed was scoliosis.  The physician found that Veteran's scoliosis was not caused by his active duty service, that it clearly and unmistakably existed prior to service, and that it was not clearly and unmistakably aggravated beyond its natural progression by his military service because there was no objective evidence that the Veteran's scoliosis became more severe or that his pain was beyond its natural progression during service.  Further, the examiner noted the Veteran did not report any lifting above his head that would have led to increased vertical compression and that there were no traumatic injuries during service.  

In May 2015, the Board again reviewed the claim and found that this medical opinion was inadequate because it is based on an inaccurate factual premise; although the examiner claimed to have reviewed the Veteran's claims file, the examiner based the negative opinion, in part, on the incorrect premise that there were no traumatic injuries in service.  However, the Veteran's service treatment records clearly document May and June 1969 back strains, the first which resulted in two days light duty and the second which resulted in two days of lifting restrictions.  The Board remanded the claim and directed that another examination be performed to consider the Veteran's in-service back injuries and to obtain X-rays to ascertain whether the Veteran has any back disabilities other than scoliosis.  

The Board requested opinions as follows: a) does the Veteran have any currently diagnosed back disabilities; (b) for each current back disability diagnosed, is at least as likely as not that the disability had its onset in or is otherwise a result of the Veteran's active duty military service; (c) did the Veteran's scoliosis clearly and unmistakably preexist his active duty military service; and (d) if the examiner determines the Veteran's scoliosis did clearly and unmistakably preexist service, was his scoliosis aggravated (permanently worsened) beyond its natural progression due to active duty military service.

In September 2015, a VA contract physician noted a review of the claims file and the Veteran's report of difficulty with prolonged bending, lifting and carrying.  The physician again examined only the thoracolumbar spine, did not obtain imaging studies, and diagnosed lumbosacral strain and interverbral disc syndrome.   The physician noted that the thoracolumbar spine disorder was not caused by service because the claims file showed that his symptoms started after military service.  

Regrettably, the Board finds that this examination is not adequate because the examiner did not consider the private imaging studies showing cervical spine diseases, did not examine the cervical spine, did not obtain imaging studies of either the cervical or lumbosacral spine, and did not address any of the Board's questions regarding scoliosis.  As noted above, a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Because the examination and the opinions are incomplete, an additional examination and opinions are necessary to address all diagnosed back disabilities, to include cervical spine disease and scoliosis.  

VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from October 2012 to the present.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of VA medical care since October 2012.

2.  Schedule the Veteran for a VA examination to ascertain the nature and likely etiology of any diagnosed back disabilities, to include thoracolumbar and cervical spine disease and scoliosis.  Provide access to the electronic claims file to the examiner and request that the examiner review the Veteran's treatment for back strain in May and June 1969 medical history during service, and after service including the records of private care and diagnosis of cervical and thoracolumbar disease or muscle strain.  

Request that the examiner perform a clinical evaluation of the cervical and thoracolumbar spine.  All appropriate tests and studies must be accomplished, to include x-rays of the cervical and thoracolumbar spine.  All clinical findings must be reported in detail.

Request that the VA examiner answer the following questions:  

(a)  Does the Veteran have any currently diagnosed neck, dorsal, or lower back disabilities?

(b)  For each current disability diagnosed, is at least as likely as not (50 percent probability or greater) that the disability had its onset in or is otherwise a result of the Veteran's active duty military service including extended standing or lifting as reported by the Veteran during the May 2013 Board hearing and documented in the transcript in the Virtual VA electronic file.

(c)  Did the Veteran's scoliosis clearly and unmistakably preexist his active duty military service?

(d) If the examiner determines the Veteran's scoliosis did clearly and unmistakably preexist service, was his scoliosis aggravated (permanently worsened) beyond its natural progression due to active duty military service?

The examiner must provide a complete and thorough rationale for all conclusions reached.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

3.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause will result in adjudication of the claim on the basis of the existing record.  38 C.F.R. § 3.655 (2015).  In the event that the Veteran does not report for either of the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any additional development deemed necessary, readjudicate the Veteran's claim for service connection for upper and lower back disorder.  If any benefit on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and an adequate opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


